Citation Nr: 1534340	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  07-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for a psychiatric disability.

2.   Whether there was clear and unmistakable error in a September 3, 1974 rating decision which reduced the Veteran's disability rating for post traumatic stress disorder, formerly diagnosed as anxiety reaction, from 30 percent to 10 percent disabling.

3.   Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development. In a March 2012 rating decision, the AOJ granted an increased rating of 50 percent for posttraumatic stress disorder (PTSD), effective July 31, 2006, the date of the Veteran's claim for increase. As that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In an August 2012 decision, the Board denied the claim for a rating in excess of 50 percent for a psychiatric disability. The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims. In a February 2014 memorandum decision, the Court set aside that Board decision and remanded the matter for readjudication in accordance with its decision.

In October 2014, the Board again remanded the claim for additional development consistent with the directives in the February 2014 memorandum decision.

The claim for entitlement to TDIU is included in this case pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) as it was reasonably raised by the record in the increased rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this case, records in the VBMS online records system reflect that the Veteran had been scheduled for a VA examination to determine the current severity of his service-connected PTSD.  It is unclear from the record as to whether this examination has been conducted.  As this evidence would be pertinent to the current appeal, the Board must attempt to obtain the results of this examination.  As such, on remand, the examination report should be obtained and associated with the record.

In an April 2015 rating decision, the RO determined that CUE was not present in the September 1974 rating decision which reduced the Veteran's disability rating for post traumatic stress disorder, formerly diagnosed as anxiety reaction, from 30 percent to 10 percent disabling.  The Veteran filed a timely notice of disagreement with this decision in May 2015.  The RO has not issued an SOC that addresses this matter. Therefore, the Board directs that the RO issue an SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999). Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of an SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

As noted in the introduction to this case, a TDIU claim is on appeal.  The claims file includes a March 2014 memorandum from the Chief of Police of the Ocala Police
Department regarding disciplinary action against the Veteran.  Ultimately, the Veteran was terminated from employment.  However, the Veteran reported that he was informed by his Union rep that he could likely get his job back and advised legal counsel.  It is unclear whether the Veteran pursued legal action.  On remand, any records pertaining to this action should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain the report from the examination scheduled in order to assess the severity of the Veteran's service-connected psychiatric disability.

2.  Furnish the Veteran with an SOC pertaining to the issue of whether there was clear and unmistakable error in a September 3, 1974 rating decision which reduced the Veteran's disability rating for post traumatic stress disorder, formerly diagnosed as anxiety reaction, from 30 percent to 10 percent disabling.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

3.  Contact the Veteran to inquire whether he pursued legal action regarding his termination from the Ocala Police Department in March 2014.  If the Veteran confirms this action, obtain all relevant records.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




